Citation Nr: 0808793	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected sinusitis.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected degenerative intervertebral 
disc disease of the thoracolumbar spine, to include status 
post compression fractures of T10-T12 with residual wedge 
deformity (back disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a vasectomy.  

4.  Entitlement to an initial compensable rating for the 
service-connected sensory radiculopathy of the left leg (left 
leg disability).  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1981 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the RO.  

In June 2006, this appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  In this 
decision, the Board noted that, in a September 2004 
statement, the veteran raised the issue of service connection 
on a secondary basis for psychiatric disability.  This matter 
was referred to the RO for appropriate action.  

Because the veteran's increase rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized the claims as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard the Board notes that because the assigned 
evaluations do not represent the maximum ratings available 
for these disabilities, the veteran's claim challenging the 
initial evaluations remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The issues of higher initial evaluations for the service-
connected back disability, residuals of a vasectomy, and left 
leg disability are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

The service-connected sinusitis is not shown to be 
characterized by one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation in excess for the service-connected sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97 including  Diagnostic Code 6513 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in August 2003, January 2004, and June and 
September 2006, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims, including that a disability rating and 
an effective date for the award of benefits will be assigned 
if the claims are granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increased rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for initial higher disability ratings; 
and under the circumstances, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increase rating for sinusitis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected sinusitis is evaluated as 
noncompensable under Diagnostic Code 6513.  Under this code, 
a noncompensable evaluation is awarded where the condition is 
detected by x-ray only.  

A 10 percent evaluation for sinusitis is warranted where 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A 30 percent evaluation is assignable where there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 50 maximum percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

The medical evidence in this matter consists primarily of two 
VA examinations, one in March 2004 and the other in November 
2006.  

The March 2004 VA examiner noted that the veteran began 
experiencing sinusitis and sinus headaches in the early 
1980's.  The examiner noted the veteran's medical history, to 
include a septoplasty in 2000.  The veteran reported that the 
surgery briefly relived symptoms, but that afterwards, his 
symptoms were as problematic as before the surgery.  

The veteran reported having one or both nostrils completely 
obstructed at night, and partially obstructed during the day.  
The veteran also reported having sinus headaches of varying 
degrees every day.  He added that there had been no 
incapacitating episodes, purulent discharge or speech 
impairment.  

Upon examination, each nostril passage was pink with no 
visual obstruction or purulent drainage or crusting.  
Approximately 25% obstructed breathing was noted in each 
nostril upon examination, in addition to tenderness in the 
bilateral maxillary sinuses on palpation.  

The veteran's mouth and pharynx were reported to be normal, 
and there were no lesions or postnasal drip.  The X-ray 
studies  revealed a suspect small amount of fluid at the base 
of each maxillary sinus suggesting sinusitis.  The remaining 
paranasal sinuses and facial bones were negative.  The 
veteran was diagnosed with maxillary sinusitis and sinus 
headaches.  

The veteran was afforded an additional VA examination dated 
in November 2006 when the claims file was reviewed.  The 
veteran's medical history and symptoms were noted.  

The veteran reported that he could not breathe through his 
nose and had frontal headaches and difficulty sleeping.  Upon 
examination, the veteran was noted to have septum slightly to 
the right of the midline, but the airway was good, 
bilaterally.  Mucous membranes were dry in each nasal cavity.  

The veteran was diagnosed with allergic rhinitis.  The 
veteran's sinus x-ray studies were indicated to be relatively 
normal.  A November 2004 CT indicated mild chronic sinus 
disease, no evidence of acute sinusitis.  A small polyp or 
retention cyst was indicated to be in the base of his left 
maxillary sinus, but the examiner stated that he did not 
think this represented a debilitating sinus problem, as such 
a cyst was usually related to no symptomatology.  The 
examiner also indicated no purulent discharge.  

Based on the foregoing, the Board finds that a compensable 
evaluation for sinusitis is not warranted.  

Under Diagnostic Code 6513, a higher evaluation is warranted 
only where there are one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  

While the veteran was noted to have blockage of approximately 
25% and headaches, there is no evidence in the record of 
incapacitating episodes or non-incapacitating episodes, 
antibiotic treatment, pain, purulent discharge or crusting.  
An initial compensable evaluation is therefore not warranted 
in this case.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extraschedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's service-connected 
disability has resulted in marked interference with 
employment.  

In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



ORDER

An initial compensable rating for the service-connected 
sinusitis is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims for higher initial evaluations for 
the veteran's back disability, residuals of a vasectomy, and 
left leg disability must be remanded for further action.  

In this case, the Board notes that the veteran's claims for 
higher initial evaluations for the veteran's back disability, 
residuals of a vasectomy, and left leg disability were 
remanded in June 2006 so that the RO could issue a Statement 
of the Case with respect to these issues.  

A Statement of the Case was issued in November 2007.  That 
document, however, did not contain information regarding the 
Diagnostic Codes or other criteria used to evaluate the 
veteran's disabilities.  

In addition, the Board notes that the last examinations 
afforded to the veteran in connection with his claims are 
dated in March 2004.  

Based on the foregoing, the Board finds that the veteran 
should be afforded notice regarding the regulations governing 
his increase rating claims and should be afforded current VA 
examinations in connection with his claims.  

Upon remand the veteran should be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the claims on 
appeal, and should include information 
regarding the appropriate Diagnostic 
Codes and regulations governing his 
claims for increased ratings.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for his back, 
left leg, and residuals of vasectomy.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
to determine the current extent and 
severity of his service-connected 
sensory radiculopathy of the left leg.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  

The examiner should make a finding 
regarding whether the veteran's sensory 
radiculopathy of the left leg is manifest 
by severe to complete paralysis, or 
whether the paralysis is mild or 
moderate.  The examiner should also 
identify the nerve or nerves involved.  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination 
to determine the current extent and 
severity of his service-connected 
residuals of a vasectomy.  

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  

The examiner should make findings 
regarding all residuals of vasectomy, to 
include any neurological residuals.  The 
examiner should state whether the 
condition is manifested by complete 
atrophy of one or both testis and should 
also identify other residuals, to include 
any nerve or nerves affected.  

The RO should also determine whether 
secondary service connection is warranted 
for additional disability resulting from 
the vasectomy.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  

If any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


